Citation Nr: 1715708	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, including as due to in-service exposure to tactical chemical herbicides ("Agent Orange").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to August 1967.  He had service in the Republic of Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in May 2015, which granted a joint motion for partial remand vacating that part of a September 2014 Board decision denying service connection for hypertension other than as secondary to a service-connected disability.  The appeal initially arose from a September 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for additional development in September 2015.  

In February 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that in correspondence dated in February 2017 the Veteran, in essence, requested that secondary service for hypertension be considered.  However, the Court's May 2015 order remanded for action consistent with the terms of the joint motion for partial remand which noted that it had been agreed by the parties that the part of the September 2014 decision pertaining to secondary service connection should not be disturbed and that any appeal therefrom was waived.  A request to reopen the previously denied secondary service connection claim has not been addressed by the Agency or Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Board also notes that the issues of entitlement to increased ratings for type II diabetes mellitus and ischemic heart disease have been perfected on appeal, but that they have not been certified for appellate review.  It is significant to note that VA records show the matters are currently under development by the AOJ.  Therefore, a review at this point in time would be premature.  


FINDING OF FACT

Hypertension was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service, to include exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in August 2006 and the February 2009 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

A VA medical expert opinion was obtained in January 2017 and the Veteran was notified of his right to submit additional evidence and argument.  An additional statement provided in February 2017 is, in essence, cumulative of the arguments previously asserted.  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for an herbicide exposed veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes under this law does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  

The National Academy of Sciences (NAS) has reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran contends that he has hypertension as result of active service, including as due to Agent Orange exposure.  His service in the Republic of Vietnam is verified and his exposure to herbicide agents, including Agent Orange, is conceded.  

Service treatment records are negative for complaint, treatment, or diagnosis related to hypertension.  In his August 1967 report of medical history at separation the Veteran denied having or having ever had high or low blood pressure.  His heart and vascular system were found to be clinically normal upon separation examination.  In fact, the Veteran does not contend, and the evidence does not indicate, that hypertension was manifest in service or within one year of his discharge from active service.  In fact, he has asserted that the disorder was not manifest prior to the 1980's.

Post-service medical evidence shows that the Veteran was diagnosed with hypertension in the 1980's.  There is no indication from the medical evidence of record that the diagnosis has been related to active service, other than as associated with the previously adjudicated claim for secondary service connection.  

In May 2015, the Court granted a joint motion of the appellant and VA to partially vacate the February 2014 Board decision denying service connection for hypertension.  The parties to the joint motion determined that VA erred in its duty to assist the claimant by not furnishing him with a VA medical examination and nexus opinion addressing the question of whether his current hypertension disability was caused or aggravated by his exposure to tactical chemical herbicides during active duty.  It was noted that during the pendency of the claim, the National Academy of Sciences Institute of Medicine issued a publication, Veterans and Agent Orange: Update 2010, which suggested an association between hypertension and exposure to tactical chemical herbicides.  (The matter was more recently addressed in Veterans and Agent Orange: Update 2012 and by VA with notice published at 79 Fed. Reg. 20308-01 (Apr. 11, 2014)). 

VA examination in November 2015 included a diagnosis of hypertension.  The examiner found there was no objective evidence of a diagnosis or treatment for hypertension in service and that a review of the evidence documented that hypertension was diagnosed in 1988, approximately 20 years after service.  It was the examiner's opinion that the Veteran had essential (primary) hypertension which meant it had no identifiable cause.  The examiner stated that there was no diagnostic test to confirm exposure to Agent Orange and that it would be pure speculation to state whether the Veteran was or was not exposed to Agent Orange.  A March 2016 addendum opinion noted that a review the medical literature did not reveal any direct or indirect cause and effect relationship between hypertension and exposure to Agent Orange.  The examiner found that the Veteran's essential hypertension was not caused by or a result of exposure to Agent Orange.

Upon request by the Board, a VA medical expert opinion was obtained in January 2017.  The physician, identified as a Fellow of the American College of Cardiology (F.A.C.C.), as a Professor of Medicine (Cardiology) at the Baylor College of Medicine, and as a VA Medical Center Director of Educational Programs, summarized the pertinent evidence of record and the 2012 NAS report.  The physician determined that the Veteran's hypertension was not likely related to active service, to include as a result of Agent Orange exposure.  As rationale for the opinion it was noted that the NAS had listed hypertension as a medical condition with "Limited or Suggestive Evidence of an Association" with Agent Orange exposure.  Such meant that the evidence suggested an association between exposure to herbicides and the outcome but that a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  It was further noted that hypertension affects more than 70 million adult American, a fifth of adults, and steadily increases in prevalence with increasing age, and that the studies revealed 55 and 65 year old participants had a 90 percent cumulative lifetime risk of developing hypertension.  The Veteran was, thus, found to be at least 90 percent likely to have developed hypertension during his lifetime based upon age alone.  

The major risk factors for hypertension development were noted to be very well known and included tobacco use, diet, physical inactivity, obesity, diabetes mellitus, alcohol, and heredity.  The physician noted that the Veteran had been morbidly obese since young adulthood; had longstanding diabetes mellitus since age 36; lead a very sedentary lifestyle; was dependent on a scooter or wheelchair for ambulation; was not observing a low salt, low saturated fat, low calorie diet; had a known family history of both diabetes mellitus and hypertension; and had smoked since 1974 for at least 20 years.  It was noted that all of the Veteran's traditional and widely recognized risk factors in addition to his age substantially increased his lifetime risk of hypertension.  

The physician also found that the temporal relationship between Agent Orange exposure and the development of hypertension in the Veteran did not support Agent Orange as a possible contributing factor.  It was noted that he did not develop hypertension until several decades after his military service and by then had been exposed to several decades of traditional risk factors which substantially heighted his risk of developing the disease in addition to his genetic disposition to the disease based upon family history.  The Veteran's diagnosis of essential hypertension, hypertension with no known secondary causes, his age at onset of the disease, and his response to anti-hypertensive drugs were found to be quite consistent with the development of essential hypertension in any similarly aged United States citizen, especially in the present of many traditional risk factors for development including family history, morbid obesity, diabetes mellitus, sedentary lifestyle, and poor diet.  The physician concluded that there was less than a 50 percent chance that the Veteran's hypertension was Agent Orange exposure during military service.

Based upon the evidence of record, the Board finds that the Veteran's hypertension was not manifest during active service and is not shown to have been manifest within a year of discharge.  There is no competent evidence of any symptoms or treatment attributable to hypertension for many years after the Veteran's discharge from active service.  The Board further finds that there is an absence of evidence relating hypertension to active service, other than as on a secondary service connection basis.  The January 2017 VA opinion is persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence of record, including applicable medical literature, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the Veteran's personal assertion that he has hypertension as a result of active service including his presumed exposure to herbicide agents (Agent Orange).  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hypertension is not a condition readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, no symptoms of hypertension manifesting in service or within the first post service year have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the issue on appeal.


ORDER

Entitlement to service connection for hypertension, including as due to in-service exposure to tactical chemical herbicides, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


